DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Waffelfabrik (DE 202011003664 U1) in view of Inoue (JP 2005-255243 A).
Regarding claim 4, Waffelfabrik teaches a cornet package for packaging a cone-shaped ice cream, the cornet package comprising: a panel of cone-shape (Fig. 2) and having an upper curve and a lower curve formed inwardly of an outer edge line (the outer sides of the indents around tab 12) so as to define an opening portion of the cornet package, the outer edge line being cut in a vertical plane (Fig. 1); a holding protrusion 12 formed between the upper curve and the lower curve, said holding protrusion having an outer edge extending outwardly of the outer edge line (Fig. 2), said holding protrusion having an upper edge and a lower edge that are angled inwardly (the inner sides of the indents around tab 12), the upper curve and the lower curve extending entirely linearly toward the upper edge and the lower edge of said holding protrusion; and an upper tear line 6b of a curved shape and being perforated, said upper tear line having one end at an upper corner of said holding protrusion and extending toward an upper edge of said panel; and a lower tear line 6a of a curved shape and being perforated, said lower tear line having one end at a lower corner of the holding protrusion and extending so as to have an opposite end at an inner edge of said panel. Waffelfabrik illustrates the outer edge line has a length extending from a top to a bottom of said panel, said holding protrusion having a lower edge thereof formed above more than one-half of the length of the outer edge line (Fig. 2).  Waffelfabrik does not teach the upper tear line having an opposite end terminating below the upper edge, though Waffelfabrik teaches the upper tear line 6b can be of various shapes and describes an embodiment where the line does not approach the top edge (see pg. 5, second paragraph of translation provided with the office action dated 02/25/2022).  Inoue teaches an analogous cornet package that opens with a tear strip and teaches providing an upper tear line 5’ (Fig. 2) of a curved shape and being perforated, said upper tear line having one end at an upper corner of said holding protrusion and extending toward an upper edge of said panel and having an opposite end terminating below the upper edge.  It would have been obvious to one of ordinary skill in the art to modify the structure of Waffelfabrik with the tear line shape of Inoue with the motivation of design preference as it constitutes a simple substitution to a known alternative tear line shape that provides a predictable result.

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-6 that the modifying Inoue (JP 2005-255243 A) does not teach the limitation “an opposite end terminating below the upper edge”, and argues that Fig. 1 of Inoue is not sufficient evidence because the end of the tear strip is covered.  The examiner disagrees.  The claim limitation recites “the upper edge of said panel” (the 2 lines of pg. 2) and previously the claim sets forth “a panel of cone shape and having an upper curve and a lower curve” (second indented section of claim 4).  The examiner understands ‘the panel’ refers to the sheet that forms the cone; such as what is illustrated in Fig. 1 of the Drawings, and Fig. 2 of Inoue shows the end of the upper tear line 5’ ends at a point below the upper edge of the panel.  Applicant’s argument of Fig. 1 of Inoue suggests that applicant argues that the Inoue does not teach the tear ends below an upper edge of the cornet package, with the upper edge defined as the rim of the cornet, but this is not claimed as the claim recites upper edge of the panel.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 10056811 A1 teaches an analogous cone sleeve having related features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734